DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement


The information disclosure statements filed September 21, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 & 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. U.S. Pub. 2020/0403276.
With respect to claims 1 & 12, Yamamoto teaches a freestanding laminate, comprising a separator [0037]; and an anode layer comprising an electrically conductive carbon active material of  an activated carbon (activated carbon [0044]);1 to 40 weight percent of a binder (a binder of up to 4% [0052]); and 0 to 10 weight percent of an electrically conductive filler (a polymer particle up to 8% [0056]; particles such as polypropylene or polyethylene are ion conductors; [0054]); wherein weight percent of each component is based on the total weight of the anode layer (activated carbon [0044]; with a binder of up to 4% [0052] and a polymer particle up to 8% [0056]) and wherein the anode layer is in direct physical contact with a first side of the separator (anode and separator are laminated in a stack; [0113]).  Further concerning claim 12, the anode layer is in direct physical contact with a first side of the separator; the method comprising applying the anode layer to the first side of the separator (separator and negative electrode lamination through a stack; [0113]).  With respect to claim 2, the separator comprises an acid-resistant (polyethylene, polypropylene, polyester or polyamide separator; [0085]), porous sheet having a thickness of 3 millimeters or less (15 microns is 0.015mm; [0085]) and a porosity of greater than 30% (porosity of 45%; [0112]).  With respect to claim 3, the separator comprises an absorbent glass mat, a polyvinyl chloride, a polyolefin, a non-woven fiber glass mat, an activated carbon cloth, a carbon nanofiber cloth, or a carbon nanotube cloth (polyethylene is a polyolefin; [0085]).  With respect to claim 4, the electrically conductive filler is present, and comprises at least one of carbon black, graphite, carbon nanotubes, carbon fibers, or graphene.  With respect to claim 5, the binder comprises poly(vinylidene fluoride) [0054].  With respect to claim 6, 1 to 15 weight percent of the binder based on the total weight of the active layer (a binder of up to 4% [0052]).  With respect to claim 7, the anode layer has a thickness of 0.5 to 10 millimeters (200 microns or less; [0042]).  With respect to claim 10, the anode layer further comprises a reinforcing filler (pitch carbon fibers; [0045] when mixed with other materials [0047]).  With respect to claim 11, the reinforcing filler comprises glass fibers, carbon fibers, polymeric fibers, or a combination thereof (pitch carbon fibers; [0045] when mixed with other materials [0047]).  With respect to claim 16, further comprising cutting the freestanding laminate into a preselected shape (slitting of the electrode assembly; [0107]-[0108]).  With respect to claim 17, an energy storage device comprising the freestanding laminate (formed and employed in a battery; [0117]).
	Yamamoto does not expressly disclose the negative electrode comprising  greater than or equal to 60 weight percent of an activated carbon (claim 1); the anode layer comprises 85 to 99 weight percent of the activated carbon based on the total weight of the active layer (claim 6); the anode layer has a density of 0.5 to 1.0 grams per cubic centimeter (claim 8); the anode layer has a porosity of 30 to 75 volume percent (claim 9).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the negative electrode comprising  greater than or equal to 60 weight percent of an activated carbon in order to increase conductivity of the electrode. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 6, it would be obvious for the anode layer to comprise 85 to 99 weight percent of the activated carbon based on the total weight of the active layer in order to increase conductivity of the electrode. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 8, it would be obvious for the anode layer to have a density of a density of 0.5 to 1.0 grams per cubic centimeter, as Yamamoto teaches 1.45 grams per cubic centimeter [0095]. More specifically, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the anode layer having a porosity of 30 to 75 volume percent (claim 9), it would have been obvious in the negative electrode of Yamamoto to increase utilization of the electrode. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. U.S. Pub. 2020/0403276 in view of Asanuma et al. U.S. Pat. 6,001,139.
Yamamoto teaches a method of making a freestanding laminate as described in the rejection recited hereinabove. With respect to claims 13-15, the applying comprises forming a powder comprising the electrically conductive carbon active material; applying the powder to the separator (carbon powder in spherical form of 5 to 50 microns [0044] and applied to the separator in the assembly stack [0113]).
However, the reference does not teach or suggest calendering to provide the freestanding laminate (claims 13-14); and compression molding the powder to the separator to provide the freestanding laminate (claims 15).   
Asanuma teaches that it is well known in the art to employ negative electrodes that are fabricating by calendering to provide the freestanding laminate (See column 7, lines 60-65; claims 13-14); and compression molding the powder to the separator to provide the freestanding laminate (Example 2, lines 35-45; claims 15).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ calendaring of Asanuma to provide the freestanding laminate if Yamamoto, in order to improve adhesion between the negative electrode and separator.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. U.S. Pub. 2020/0403276 in view of Turi et al. U.S. Pub. 2020/0075953.
Yamamoto teaches a method of making a freestanding laminate as described in the rejection recited hereinabove.
However, the reference does not teach or suggest attaching a lead oxide cathode to the separator of the freestanding laminate of claim 1; enclosing the lead oxide cathode adhered to the freestanding laminate in a case; and introducing an acid into the case such that the cathode and the anode are at least partially immersed in the acid (claims 18).     
Turi teaches that it is well known in the art to attach a lead oxide cathode [0041] to the separator of the freestanding laminate of claim 1 (activated carbon anode [0041]); enclosing the lead oxide cathode adhered to the freestanding laminate in a case (laminating; [0009]; [0075]); and introducing an acid into the case such that the cathode and the anode are at least partially immersed in the acid ([0009]; claims 18).     
Yamamoto in view of Turi are analogous art from the same field of endeavor, namely fabricating electrodes by lamination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lead oxide cathode/activated carbon arrangement of Turi, as the battery of Yamamoto , in order to provide power to electric vehicle systems ([0024] of Turi). 












Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722